       Case 2:19-cr-00582-SPL Document 80 Filed 03/29/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-19-00582-PHX-SPL
10                         Plaintiff,                   DETENTION ORDER
11   v.
12   Tristen Adam Martinez,
13                         Defendant.
14
15           On March 29, 2021, Defendant appeared before this Court on a petition for
16   revocation of supervised release. The issue of detention was submitted to the Court. The
17   Court considered the petition and file in determining whether Defendant should be released
18   on conditions set by the Court.
19           The Court finds that Defendant, having previously been convicted and placed on
20   supervised release, and having appeared before the Court in connection with a petition to
21   revoke his supervised release, has failed to establish by clear and convincing evidence that
22   he is not likely to flee or pose a danger to the safety of the community if released pursuant
23   to Rule 46(d), and Rule 32.1(a)(6), Federal Rules of Criminal Procedure, and 18 U.S.C. §
24   3143.
25           IT IS THEREFORE ORDERED that Defendant be detained pending further
26   proceedings.
27           Dated this 29th day of March, 2021.
28
                                                       Honorable Eileen S. Willett
                                                       United States Magistrate Judge
